Exhibit 10.3

RETENTION AGREEMENT FOR BARRY W. INGOLD

 

This Retention Agreement (hereinafter “Agreement”) is made effective as of the
27th Day of June, 2018 (the “Effective Date”), by and between Tri-State
Generation and Transmission Association, Inc. (the “Employer”) and Barry W.
Ingold (“Executive”). Both the Employer and Executive are hereinafter jointly
referred to as “Parties” in this Agreement.

 

RECITALS

 

WHEREAS, Executive is the Senior Vice President, Generation of the Employer and
an integral part of the Employer’s management; and



WHEREAS, the Employer desires to provide Executive with certain benefits if
Executive continues his employment with the Employer as its Senior Vice
President, Generation (or in such other positions to which he may be appointed)
for a certain period of time; and

 

WHEREAS, the Employer and Executive have determined it is in their mutual best
interests to enter into this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

AGREEMENT

 

1.



RETENTION PERIOD.

 

Unless earlier terminated as hereinafter provided this Agreement shall commence
on the Effective Date hereof and shall end on June 1, 2020 (the “Retention
Period”). This Agreement shall not be considered an employment agreement and in
no way guarantees Executive the right to continue employment of the Employer or
its affiliates. Executive’s employment is considered employment at will, subject
to Executive’s right to receive payments upon certain terminations of employment
as provided below.

 

2.



DEFINITIONS.  For purposes of this Agreement, the following terms shall have the
meaning specified below:

 

2.1“Beneficiary” or “Beneficiaries” – The person or persons entitled to receive
any amounts owing to Executive under this Agreement upon Executive’s death.
Executive may designate a person or persons as Executive’s Beneficiary under
this Agreement. A Beneficiary designation shall be made on such form or forms as
the Employer may provide, and the designation shall be effective only when filed
with the Employer during Executive’s lifetime. A Beneficiary designation can be
changed at any time by Executive by filing a new Beneficiary designation with
the Employer. The revocation of a previous Beneficiary designation does not
require the consent of any designated Beneficiary. If Executive has designated
Executive’s spouse as Beneficiary, and

1

 

--------------------------------------------------------------------------------

 



subsequent to this designation, Executive is legally divorced, the Beneficiary
designation naming the former spouse shall be automatically revoked. The
foregoing sentence shall not preclude the former spouse from being Executive’s
designated Beneficiary pursuant to a Beneficiary designation made under this
Agreement subsequent to the judgment of divorce. If no Beneficiary designation
has been made or the designee has predeceased Executive, Executive is deemed to
have designated the following as Beneficiaries, in the order named:

 

(a)



Executive’s spouse, and if he does not have a spouse,

 

(b)



Executive’s estate.

 

2.2



“Board” or “Board of Directors” - The Board of Directors of Tri-State Generation
and Transmission Association, Inc. or its successor.

 

2.3



“Cause” – The involuntary termination of Executive by the Employer for the
following reasons shall constitute a termination for Cause:

 

(a) If termination shall have been the result of an act or acts by the Executive
which have been found in an applicable court of law to constitute a felony
(other than traffic-related offenses);

 

(b) If termination shall have been the result of an act or acts by the Executive
which are in the good faith judgment of the Employer to be in violation of law
or of the policies of the Employer and which result in material injury to the
Employer;

 

(c) If termination shall have been the result of an act or acts of dishonesty by
the Executive resulting or intended to result directly or indirectly in gain or
personal enrichment to the Executive at the expense of the Employer; or

 

(d) Upon the continued failure by the Executive for a period of not less than
sixty (60) days substantially to perform the duties reasonably assigned to
Executive given Executive’s training and experience (other than any such failure
resulting from incapacity due to mental or physical illness not constituting a
Disability, as defined herein), after a demand in writing for substantial
performance of such duties is delivered by the Employer, which demand
specifically identifies the manner in which the Employer believes that Executive
has not substantially performed his duties, and such failure results in material
injury to the Employer.

 

2.4 “Code” – The Internal Revenue Code of 1986, as amended, or the corresponding

provisions of any future federal tax law.

 



2

 

--------------------------------------------------------------------------------

 



2.5 “Date of Termination” – The date specified in the Notice of Termination
(which may be immediate) as the date upon which the Executive’s employment with
the Employer is to terminate.

 

2.6 “Disability” – Disability shall have the meaning ascribed to such term in
the Employer’s long-term disability plan covering the Executive, or in the
absence of such plan, a meaning consistent with Section 22(e)(3) of the Code.

 

2.7 “Employer” – Tri-State Generation and Transmission Association, Inc., a
not-for-profit corporation, or any successor to its business and/or assets.

 

2.8 “Notice of Termination” – A written notice from one party to the other party
under Section 4.4 specifying the Date of Termination and which, if required by
this Agreement, sets forth in reasonable detail the facts and circumstances
relating to the basis for termination of Executive’s employment.

 

3.



RETENTION PAYMENT

 

3.1 In General. In consideration of Executive’s agreement to continue employment
with the Employer during the Retention Period, Executive is eligible to receive
a retention payment of $89,091.60 (“Retention Payment”), if he remains actively
employed by Employer until the last day of the Retention Period. The Retention
Payment shall be paid in full in cash (less applicable withholding taxes) within
thirty (30) days after the end of the Retention Period if he remains actively
employed by Employer until the last day of the Retention Period.

 

3.2



Termination By Employer For Cause Or By The Executive. If prior to June 1, 2020,
Executive’s employment is terminated (i) by the employer as a result of a
termination for Cause or (ii) by the Executive for any reason, the entire
Retention Payment shall be forfeited, and no amount shall be payable to the
Executive under this Agreement.

 

3.3



Retention Payment Upon Involuntary Termination Without Cause. If Executive’s
employment is involuntary terminated prior to June 1, 2020, by the Employer
without Cause, such termination shall result in an immediate vesting of the full
Retention Payment and the Retention Payment shall be paid within thirty (30)
days of Executive’s Date of Termination (less applicable withholding taxes). 

 

3.4



Retention Payment Upon Termination As A Result Of Death Or Disability. If
Executive’s employment is terminated as a result of Executive’s death or
Disability prior to June 1, 2020, Executive shall be entitled to receive a
portion of the Retention Payment determined by multiplying the Retention Payment
by a fraction, the numerator of which is the number of full months that have
elapsed since June 1, 2018, as of his Date of Termination as a result of death
or Disability and the denominator of which is 24. The portion of the Retention
Payment payable under this Section 3.4 shall be paid within thirty (30) days of
Executive’s Date of Termination (less applicable withholding taxes).



3

 

--------------------------------------------------------------------------------

 



 

3.5



Release of Claims. To be entitled to any of the Retention Payments described
above in this Section 3, Executive (or his heirs), as the case may be, shall
execute a release of claims in form satisfactory to the Employer. No payments
shall be made under this Section 3 until such release has been properly executed
and delivered to the Employer and until the expiration of the revocation period,
if any, provided under the release. If the release is not properly executed by
Executive and delivered to the Employer, the Employer’s obligations under this
Section 3 will terminate.

 

3.6



Section 409A. The Retention Payment paid pursuant to this Section 3 is intended
to constitute a payment pursuant to the “short-term deferral” exception under
Code Section 409A as set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations. To the extent applicable, this Agreement shall at all times be
operated in accordance with the requirements of 409A of the Code, including any
applicable exceptions. The Employer shall have authority to take action, or
refrain from taking any action, with respect to the payments and benefits under
this Agreement that is reasonably necessary to comply with Section 409A. To the
extent applicable, the Employer shall have the authority to delay the
commencement of all or a part of the payments to Executive under this Section 3
if Executive is a “key employee” of the Employer (as determined by the Employer
in accordance with procedures established by the Employer that are consistent
with Section 409A) to a date which is six months after the date of Executive’s
termination of employment (and on such date the payments that would otherwise
have been made during six-month period shall be made) to the extent (but only to
the extent) such delay is required under the provisions of Section 409A to avoid
imposition of additional income and other taxes.

 

4.



MISCELLANEOUS

 

4.1 Confidentiality of Agreement. Executive agrees that he is required to keep
the terms, amount, and fact of this Agreement strictly confidential, and that,
except as required by law or authorized in writing by the Employer, he will not
disclose any information concerning this Agreement to anyone except his spouse
or tax advisor. Executive understands that any such disclosure of this Agreement
will constitute a breach of the Agreement resulting in the forfeiture of his
rights to any Retention Payment.

 

4.2



Contract Non-Assignable.  The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills and knowledge of
Executive, and agree that this Agreement may not be assigned or transferred by
Executive.

 

4.3



Successors; Binding Agreement. In addition to any obligations imposed by law
upon any successor to the Employer, the Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Employer, to
expressly assume and agree to perform this Agreement, in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession had taken place.



4

 

--------------------------------------------------------------------------------

 



 

4.4



Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered, or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

 

If to the Employer:    Tri-State Generation and Transmission Association, Inc.

    Attention: President and Chairman of the Board of Directors

 

If to Executive:     To his last known address on file with the Employer:

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

4.5



Provisions Severable. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

 

4.6



Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

4.7



Amendments and Modifications. This Agreement may be amended or modified only by
a writing signed by both parties hereto, which makes specific reference to this
Agreement.

 

4.8



Governing Law. The validity and effect of this Agreement shall be governed by
and be construed and enforced in accordance with the laws of the State of
Colorado.

 

4.9



Benefits Payable From General Assets. The benefits payable under this Agreement
shall be paid by the Employer out of its general assets. To the extent Executive
acquired the right to receive a payment under this Agreement, such right shall
be no greater than that of an unsecured general creditor of the Employer.

 

 



5

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 



EXECUTIVE

 

_/s/ Barry W. Ingold___________________

Barry W. Ingold

 

 

TRI-STATE GENERATION AND

TRANSMISSION ASSOCIATION, INC.

 

By: _/s/ Micheal McInnes______________

      Micheal McInnes

      Chief Executive Officer

 

6

 

--------------------------------------------------------------------------------